White, P. J.
William Howell and Bob Howell, this appellant, were jointly indicted for the theft of a yearling. A severance was had at the trial, upon application of this appellant, and he was first placed upon trial and convicted. Subsequently William Howell was tried and acquitted.
*302After the return of the verdict in this case defendant made a motion in arrest of judgment upon the ground that the verdict was insufficient to support a judgment. The verdict was: “We the jury find the defendant guilty of a misdemeanor, and assess his punishment at one hundred dollars.” Such a verdict was held clearly insufficient in Senterfeit v. State, 41 Texas, 188, where it was said “it does not sufficiently appear that the misdemeanor of which the jury find the defendant guilty is that charged in the indictment.” Upon the authority of that case the court erred in overruling the motion to arrest the judgment.
. This court is further of opinion that, in view of the meagreness of the inculpatory evidence adduced against the defendant, a new trial should have been awarded him in order that he might have had the benefit of the testimony on another trial of his co-defendant, William Howell, who had been tried for the same offense and had been acquitted subsequent to appellant’s conviction.
The judgment is reversed and the cause remanded for a new trial.

Reversed and remanded.